              Case 2:18-cr-00215-MCE Document 54 Filed 05/20/20 Page 1 of 2


 1   JENNIFER MOUZIS
     Attorney at Law - SBN 200280
 2
     4825 J Street, Suite 222
 3   Sacramento, California 95819
     Telephone: (916) 822-8702
 4   Facsimile: (916) 822-8712
 5
     jm@jennifermouzislaw.com

 6   Attorney for Defendant
     AUGUSTIN RODRIGUEZ-SANDOVAL
 7

 8

 9                          IN THE UNITED STATES DISTRICT COURT
10
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12
     UNITED STATES OF AMERICA,           )                2:18-CR-00215-MCE
13
                                         )
14                           Plaintiff,  )                ORDER RE MOTION
                                         )                TO WITHDRAW GUILTY PLEA
15   v.                                  )
                                         )
16
                                         )
17   AUGUSTIN RODRIGUEZ-SANDOVAL, )
                                         )
18                           Defendant.  )
19
     ___________________________________ )

20                                               ORDER
21          The Court finds there to be exceptional circumstances that have arisen in this case
22
     following the defendant’s entry to a guilty plea pursuant to a written plea agreement.
23
     Specifically, the combination of newly-discovered evidence relating to defendant’s criminal
24

25   history, together with the apparent assurances by the previously-assigned Assistant U.S. Attorney

26   to Mr. Rodriguez-Sandoval, described in “UNITED STATES’ STATEMENT OF NON-
27
     OPPOSITION TO DEFENDANT’S MOTION TO WITHDRAW PLEA” (CR 52), are
28



                                             Stipulation and Order - 1
               Case 2:18-cr-00215-MCE Document 54 Filed 05/20/20 Page 2 of 2


 1   exceptional facts that in this case warrant the withdrawal of the defendant’s guilty plea.
 2
     Fed.R.Crim.P. 11(d)(2)(b).
 3

 4           Pursuant to Federal Rules of Criminal Procedure section 11(d)(2)(B), the Court hereby

 5   WITHDRAWS THE GUILTY PLEA for AUGUSTIN RODRIGUEZ-SANDOVAL in the
 6   interests of justice.
 7           The June 11, 2020, hearing on the above Motion is hereby CONVERTED to an
 8   arraignment and change of plea on the superseding information and immediate judgment and
 9   sentencing.
10
             IT IS SO ORDERED.
11
     Dated: May 19, 2020
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                              Stipulation and Order - 2
